Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 23, 2021.  Claims 1-22 have been canceled by the applicant.  Claims 23-42 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/638,713; 62642/823; 62/671,779; 62/771,335; 62/805,632; 62/805,646; and 62/813,403, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications listed above fail to comply with the enablement requirement as the claimed subject matter is not described nor present, in either written or illustrative form, in the disclosure.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESSING VEHICLE NAVIGATION INFORMATION FOR USE IN AUTONOMOUS VEHICLE NAVIGATION.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 3 recites “at least on processor comprising circuity and a memory”.  This is recited on one line as if the processor comprises both circuity and a memory.  The examiner believes that memory is its own separate element based on Fig. 20 element 2015.  The examiner recommends amending the claim to place “a memory” on the next line to distinctively show that it is a separate element if the examiner is indeed correct..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: communication unit 2005.  Fig. 20 shows the server utilized in the present application.  The communication unit is essential in the server to transmit and receive information from the plurality of autonomous vehicles.  It is also necessary to the processor as without the communication unit, the processor could not obtain the necessary data to generate the autonomous road navigation model.

Claims 24-34 are rejected as being dependent on a rejected base claim.  

Regarding claim 35, the term “arbitrarily determined length” is a relative term which renders the claim indefinite. The term “arbitrarily determined length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 36, the term “randomly determined length” is a relative term which renders the claim indefinite. The term “randomly determined length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 36 recites the limitation "the randomly determined length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 37-40 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al., US 2016/0280224 A1.

Regarding claim 23, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, the system comprising: 
at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: (Tatourian, see at least ¶ [0020] which states “The vehicle assistance server 102 is configured to collect crowd-sourced road data and generate vehicle assistance data for vehicles 108 traveling down a road 106. The vehicle assistance server 102 includes a processor 220, an I/O subsystem 222, a memory 224, and a data storage device 226. The server 102 may be embodied as any type of computation or computer device capable of performing the functions described herein, including, without limitation, a computer, a multiprocessor system, a server, a rack-mounted server, a blade server, a laptop computer, a notebook computer, a network appliance, a web appliance, a distributed computing system, a processor-based system, and/or a consumer electronic device. Of course, the server 102 may include other or additional components, such as those commonly found in a server device (e.g., various input/output devices), in other embodiments. Additionally, in some embodiments, one or more of the illustrative components may be incorporated in, or otherwise form a portion of, another component. For example, the memory 224, or portions thereof, may be incorporated in the processor 220 in some embodiments.” and Fig. 2)
receive navigation information from a plurality of vehicles, wherein the navigation information from the plurality of vehicles is associated with a common road section; (Tatourian, see at least ¶ [0031] which states “Referring to FIG. 4, in the illustrative embodiment, the vehicle assistance server 102 establishes an environment 400 during operation. The illustrative embodiment 400 includes a data acquisition module 402, a vehicle assistance module 414, and a communication module 434. In use, the vehicle assistance server 102 is configured to collect and aggregate crowd-sourced road data, collect vehicle profile information related to a specific trip of a vehicle 108, and determine vehicle assistance data, based on the crowd-sourced road data and the vehicle profile information, to assist the vehicle 108 in its operation.” and Fig. 4)
store the navigation information associated with the common road section; (Tatourian, see at least ¶ [0036] which states “The data aggregation module 408 collects all of the received data, including the infrastructure data from the infrastructure data module 404 and the vehicle data from the vehicle data module 406, and aggregates, or organizes, the collected data into a searchable database (i.e., crowd-sourced road data). Once the collected road data has been organized, the aggregated road data is stored in a vehicle assistance database 412.”)
generate at least a portion of an autonomous vehicle road navigation model for the common road section based on the navigation information from the plurality of vehicles; (Tatourian, see at least ¶ [0036] which states “For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”) and 
wherein the navigation information from each of the plurality of vehicles includes: 
first road segment information relative to a first portion of the common road section, wherein the first road segment information includes a determined at least one motion representation for a host vehicle and a determined at least one road characteristic relative to the first portion of the common road section; (Tatourian, see at least ¶ [0036] which states “In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”) and 
second road segment information relative to a second portion of the common road section, wherein the second road segment information includes a determined at least one motion representation for the host vehicle and a determined at least one road characteristic relative to the second portion of the common road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section. (Tatourian, see at least ¶ [0094] which states “Example 22 includes an in-vehicle computing system for assisting a driver of a first vehicle, the in-vehicle computing system comprising a vehicle profile module to transmit vehicle profile information of the first vehicle indicative of at least one characteristic of the first vehicle to a vehicle assistance server while the first vehicle is located on a first road segment; a vehicle output module to (i) receive vehicle assistance data from the vehicle assistance server, wherein the vehicle assistance data is generated based on the vehicle profile information and crowd-sourced road data associated with the first road segment, (ii) determine the vehicle output module to determine at least one vehicle control command based on the received vehicle assistance data, and (iii) adjust a vehicle parameter of the first vehicle based on the vehicle control command.”)
Tatourian does not specifically teach a server to distribute the autonomous vehicle road navigation model to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road section.  However, Tatourian teaches the following: see at least ¶ [0042] which states “The vehicle control commands may be embodied as a signal that causes the in-vehicle computing system 110 to automatically adjust a vehicle parameter. For example, a vehicle control command may be embodied as a command for the in-vehicle computing system 110 to increase the throttle of the vehicle's cruise control system, in anticipation of an upcoming uphill grade. The driver notifications may be embodied as any type of notification transmitted to the driver by the vehicle assistance server 102. For example, if the vehicle 108 is not in a cruise control mode, the driver notification might inform that driver that an uphill grade of the road is approaching, and suggest that the driver increase the throttle of the engine to increase the power of the engine. Another example of a driver notification may include vehicle assistance data that dynamically updates the distance-to-empty prediction based on upcoming changes in the road grade, and outputs that updated distance-to-empty prediction to the driver.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to that the data and systems described in Tatourian could be utilized by autonomous vehicle as the vehicle systems described in Tatourian are similar to autonomous vehicle and would use similar hardware and/or software.  In addition, Tatourian would be use of known technique to improve similar devices in the same way.

Regarding claim 24, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the at least one motion representation for the host vehicle, relative to the first and second portions of the common road section, includes a determined trajectory for the host vehicle. (Tatourian, see at least ¶ [0035] which states “The vehicle operation data of the vehicle data may include data about present operational characteristics of the vehicle 108, such as data related to the specific trip the vehicle 108 is currently traveling. For example, the vehicle operational data may include route information, if the driver has entered a destination. In another example, the vehicle operation data may include the weight of the vehicle 108 (including passengers and gear), the current location of the vehicle 108, the current speed of the vehicle 108, the current direction of travel of the vehicle 108, and other information.”)

Regarding claim 25, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the at least one motion representation for the host vehicle, relative to the first and second portions of the common road section, is determined based on outputs from at least one of a GPS sensor, a speed sensor, or an accelerometer. (Tatourian, see at least ¶ [0028]-[0029] which describes the sensors in the in-vehicle computing system)

Regarding claim 26, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the at least one road characteristic, relative to the first and second portions of the common road section, includes an indicator of one or more of a detected lane split, lane merge, dashed lane marking line, solid lane marking line, road surface color within a lane, lane line color, lane direction, lane type, road edge location, or landmark identifier, or indicator of a weather condition along the common road section. (Tatourian, see at least ¶ [0028] “For example, some vehicles 108 may include cameras that monitor striping on the surface of the road, thereby allowing the in-vehicle computing system to assist the driver in staying within a lane of traffic.”  While Tatourian does not specifically state the above, the camera utilized in Tatourian would be capable of monitoring any of the claim elements listed above.)

Regarding claim 27, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the landmark identifier includes at least one of a landmark type or a landmark location. (Tatourian, see at least ¶ [0028] “For example, some vehicles 108 may include cameras that monitor striping on the surface of the road, thereby allowing the in-vehicle computing system to assist the driver in staying within a lane of traffic.”  While Tatourian does not specifically state the above, the camera utilized in Tatourian would be capable of monitoring any of the claim elements listed above.)

Regarding claim 28, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the landmark type includes at least one of a traffic signal, pole, road marking, stop line, or sign. (Tatourian, see at least ¶ [0028] “For example, some vehicles 108 may include cameras that monitor striping on the surface of the road, thereby allowing the in-vehicle computing system to assist the driver in staying within a lane of traffic.”  While Tatourian does not specifically state the above, the camera utilized in Tatourian would be capable of monitoring any of the claim elements listed above.)

Claims 29-30 are rejected as being dependent on a rejected base claim.

Regarding claim 31, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the at least one motion representation for the host vehicle, relative to the first and second portions of the common road section, includes an ego-motion representation for the host vehicle relative to a predetermined coordinate system. (Tatourian, see at least ¶ [0028]-[0029] which describes the sensors in the in-vehicle computing system)

Regarding claim 32, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the ego-motion representation for the host vehicle is determined for six degrees of freedom. (Tatourian, see at least ¶ [0028]-[0029] which describes the sensors in the in-vehicle computing system)

Regarding claim 33, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the at least one road characteristic, relative to the first and second portions of the common road section, includes a temporary road characteristic comprising an indicator of a weather condition along the road section. (Tatourian, see at least ¶ [0036] “The data aggregation module 408 collects all of the received data, including the infrastructure data from the infrastructure data module 404 and the vehicle data from the vehicle data module 406, and aggregates, or organizes, the collected data into a searchable database (i.e., crowd-sourced road data). Once the collected road data has been organized, the aggregated road data is stored in a vehicle assistance database 412. In some embodiments, the data aggregation module 408 includes a geographic location module 410 to determine the location of each piece of data collected and correlate that collected data with locations on a navigation map. For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data.”)

Regarding claim 34, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the indicator of weather condition is associated with at least one of snow, rain, fog, or sun glare. (Tatourian, see at least ¶ [0036] “The data aggregation module 408 collects all of the received data, including the infrastructure data from the infrastructure data module 404 and the vehicle data from the vehicle data module 406, and aggregates, or organizes, the collected data into a searchable database (i.e., crowd-sourced road data). Once the collected road data has been organized, the aggregated road data is stored in a vehicle assistance database 412. In some embodiments, the data aggregation module 408 includes a geographic location module 410 to determine the location of each piece of data collected and correlate that collected data with locations on a navigation map. For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data.”)

Claims 35-36 are rejected as being dependent on a rejected base claim.

Regarding claim 37, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the autonomous vehicle road navigation model includes at least one line representation of a road surface feature extending along the common road segment. (Tatourian, see at least ¶ [0028] “For example, some vehicles 108 may include cameras that monitor striping on the surface of the road, thereby allowing the in-vehicle computing system to assist the driver in staying within a lane of traffic.”  While Tatourian does not specifically state the above, the camera utilized in Tatourian would be capable of monitoring any of the claim elements listed above.)
Regarding claim 38, Tatourian teaches a server-based system for processing vehicle navigation information for use in autonomous vehicle navigation, wherein the road surface feature includes at least one of a road edge or a lane marking. (Tatourian, see at least ¶ [0028] “For example, some vehicles 108 may include cameras that monitor striping on the surface of the road, thereby allowing the in-vehicle computing system to assist the driver in staying within a lane of traffic.”  While Tatourian does not specifically state the above, the camera utilized in Tatourian would be capable of monitoring any of the claim elements listed above.)

Claims 39-40 are rejected as being dependent on a rejected base claim.

Regarding claim 41, Tatourian teaches a method for processing vehicle navigation information for use in autonomous vehicle navigation, the method comprising: 
receiving navigation information from a plurality of vehicles, wherein the navigation information from the plurality of vehicles is associated with a common road section; (Tatourian, see at least ¶ [0031] which states “Referring to FIG. 4, in the illustrative embodiment, the vehicle assistance server 102 establishes an environment 400 during operation. The illustrative embodiment 400 includes a data acquisition module 402, a vehicle assistance module 414, and a communication module 434. In use, the vehicle assistance server 102 is configured to collect and aggregate crowd-sourced road data, collect vehicle profile information related to a specific trip of a vehicle 108, and determine vehicle assistance data, based on the crowd-sourced road data and the vehicle profile information, to assist the vehicle 108 in its operation.” and Fig. 4)
storing the navigation information associated with the common road section; (Tatourian, see at least ¶ [0036] which states “The data aggregation module 408 collects all of the received data, including the infrastructure data from the infrastructure data module 404 and the vehicle data from the vehicle data module 406, and aggregates, or organizes, the collected data into a searchable database (i.e., crowd-sourced road data). Once the collected road data has been organized, the aggregated road data is stored in a vehicle assistance database 412.”)
generating at least a portion of an autonomous vehicle road navigation model for the common road section based on the navigation information from the plurality of vehicles; (Tatourian, see at least ¶ [0036] which states “For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”) and 
wherein the navigation information from each of the plurality of vehicles includes: 
first road segment information relative to a first portion of the common road section, wherein the first road segment information includes a determined at least one motion representation for a host vehicle and a determined at least one road characteristic relative to the first portion of the common road section; (Tatourian, see at least ¶ [0036] which states “In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”) and 
second road segment information relative to a second portion of the common road section, wherein the second road segment information includes a determined at least one motion representation for the host vehicle and a determined at least one road characteristic relative to the second portion of the common road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section. (Tatourian, see at least ¶ [0094] which states “Example 22 includes an in-vehicle computing system for assisting a driver of a first vehicle, the in-vehicle computing system comprising a vehicle profile module to transmit vehicle profile information of the first vehicle indicative of at least one characteristic of the first vehicle to a vehicle assistance server while the first vehicle is located on a first road segment; a vehicle output module to (i) receive vehicle assistance data from the vehicle assistance server, wherein the vehicle assistance data is generated based on the vehicle profile information and crowd-sourced road data associated with the first road segment, (ii) determine the vehicle output module to determine at least one vehicle control command based on the received vehicle assistance data, and (iii) adjust a vehicle parameter of the first vehicle based on the vehicle control command.”)
Tatourian does not specifically teach a server to distributing the autonomous vehicle road navigation model to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road section.  However, Tatourian teaches the following: see at least ¶ [0042] which states “The vehicle control commands may be embodied as a signal that causes the in-vehicle computing system 110 to automatically adjust a vehicle parameter. For example, a vehicle control command may be embodied as a command for the in-vehicle computing system 110 to increase the throttle of the vehicle's cruise control system, in anticipation of an upcoming uphill grade. The driver notifications may be embodied as any type of notification transmitted to the driver by the vehicle assistance server 102. For example, if the vehicle 108 is not in a cruise control mode, the driver notification might inform that driver that an uphill grade of the road is approaching, and suggest that the driver increase the throttle of the engine to increase the power of the engine. Another example of a driver notification may include vehicle assistance data that dynamically updates the distance-to-empty prediction based on upcoming changes in the road grade, and outputs that updated distance-to-empty prediction to the driver.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to that the data and systems described in Tatourian could be utilized by autonomous vehicle as the vehicle systems described in Tatourian are similar to autonomous vehicle and would use similar hardware and/or software.  In addition, Tatourian would be use of known technique to improve similar devices in the same way.

Regarding claim 42, Tatourian teaches a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to: 
receive navigation information from a plurality of vehicles, wherein the navigation information from the plurality of vehicles is associated with a common road section; (Tatourian, see at least ¶ [0031] which states “Referring to FIG. 4, in the illustrative embodiment, the vehicle assistance server 102 establishes an environment 400 during operation. The illustrative embodiment 400 includes a data acquisition module 402, a vehicle assistance module 414, and a communication module 434. In use, the vehicle assistance server 102 is configured to collect and aggregate crowd-sourced road data, collect vehicle profile information related to a specific trip of a vehicle 108, and determine vehicle assistance data, based on the crowd-sourced road data and the vehicle profile information, to assist the vehicle 108 in its operation.” and Fig. 4)
store the navigation information associated with the common road section; (Tatourian, see at least ¶ [0036] which states “The data aggregation module 408 collects all of the received data, including the infrastructure data from the infrastructure data module 404 and the vehicle data from the vehicle data module 406, and aggregates, or organizes, the collected data into a searchable database (i.e., crowd-sourced road data). Once the collected road data has been organized, the aggregated road data is stored in a vehicle assistance database 412.”)
generate at least a portion of an autonomous vehicle road navigation model for the common road section based on the navigation information from the plurality of vehicles; (Tatourian, see at least ¶ [0036] which states “For example, crowd-sourced road data on the vehicle assistance database 412 may be indexed by the location at which the road data was collected. Indexing the collected road data by location allows the data acquisition module 402 to create navigational map full of additional information, such as road grade, road surface and traction, local weather information, or even particular road hazards. In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”) and 
wherein the navigation information from each of the plurality of vehicles includes: 
first road segment information relative to a first portion of the common road section, wherein the first road segment information includes a determined at least one motion representation for a host vehicle and a determined at least one road characteristic relative to the first portion of the common road section; (Tatourian, see at least ¶ [0036] which states “In some embodiments, the data aggregation module 408 segments the road into road segments based upon the received crowd-sourced data. For example, a road segment might be defined as a road section having an uphill grade, while an adjoining road segment might be defined as a road section having a downhill grade. Additionally, in some embodiments, the data aggregation module may generate, update, or otherwise maintain one or more probabilistic models based on the crowd-sourced road data”)  and 
second road segment information relative to a second portion of the common road section, wherein the second road segment information includes a determined at least one motion representation for the host vehicle and a determined at least one road characteristic relative to the second portion of the common road section, and wherein the second portion of the road section is different from the first portion of the road section and is spatially separated from the first portion of the road section. (Tatourian, see at least ¶ [0094] which states “Example 22 includes an in-vehicle computing system for assisting a driver of a first vehicle, the in-vehicle computing system comprising a vehicle profile module to transmit vehicle profile information of the first vehicle indicative of at least one characteristic of the first vehicle to a vehicle assistance server while the first vehicle is located on a first road segment; a vehicle output module to (i) receive vehicle assistance data from the vehicle assistance server, wherein the vehicle assistance data is generated based on the vehicle profile information and crowd-sourced road data associated with the first road segment, (ii) determine the vehicle output module to determine at least one vehicle control command based on the received vehicle assistance data, and (iii) adjust a vehicle parameter of the first vehicle based on the vehicle control command.”)
Tatourian does not specifically teach a server to distribute the autonomous vehicle road navigation model to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road section.  However, Tatourian teaches the following: see at least ¶ [0042] which states “The vehicle control commands may be embodied as a signal that causes the in-vehicle computing system 110 to automatically adjust a vehicle parameter. For example, a vehicle control command may be embodied as a command for the in-vehicle computing system 110 to increase the throttle of the vehicle's cruise control system, in anticipation of an upcoming uphill grade. The driver notifications may be embodied as any type of notification transmitted to the driver by the vehicle assistance server 102. For example, if the vehicle 108 is not in a cruise control mode, the driver notification might inform that driver that an uphill grade of the road is approaching, and suggest that the driver increase the throttle of the engine to increase the power of the engine. Another example of a driver notification may include vehicle assistance data that dynamically updates the distance-to-empty prediction based on upcoming changes in the road grade, and outputs that updated distance-to-empty prediction to the driver.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to that the data and systems described in Tatourian could be utilized by autonomous vehicle as the vehicle systems described in Tatourian are similar to autonomous vehicle and would use similar hardware and/or software.  In addition, Tatourian would be use of known technique to improve similar devices in the same way.

Allowable Subject Matter
Claims 29-30 and 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668